FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                            September 17, 2019
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
 STEPHEN RIPPEY,

       Petitioner - Appellant,

 v.                                                      Nos. 18-4145 & 19-4014
                                                      (D.C. No. 2:15-CV-00236-RJS)
 STATE OF UTAH,                                                  (D. Utah)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY ∗
                   _________________________________

Before LUCERO, MATHESON, and MORITZ, Circuit Judges.
                  _________________________________

       In these consolidated cases, Stephen Rippey, a Utah state inmate, seeks certificates

of appealability (COA) to appeal the denial of his 28 U.S.C. § 2254 habeas corpus

petition and the denial of his Fed. R. Civ. P. 60(b) motion for relief from judgment. We

deny a COA and dismiss the matters. 1

                                      I. Background

       In 2008, ten-year-old S.B. reported to her mother that Rippey, her step-father, had

been sexually abusing her. When S.B.’s mother confronted him, he admitted touching


       ∗
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         “Because [Rippey] is pro se, we liberally construe his filings, but we will not act
as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
S.B. sexually, both with his hands and with a kitchen spatula. Thereafter, Rippey was

charged with three counts of aggravated sexual abuse of a child and two counts of object

rape of a child. In exchange for dismissal of three charges, Rippey pleaded guilty to one

count of each offense. Following a hearing three months later, the trial court sentenced

him to two concurrent terms of fifteen years to life. Rippey didn’t seek to withdraw his

guilty plea prior to sentencing, nor did he pursue a direct appeal.

       Five days after sentencing, Rippey wrote to his attorney, “15-life is sounding

worse every day. So much for being honest. I may be a coward, but at least I told the

truth.” R. Vol. 2 at 102. He then filed a petition for post-conviction relief (PCR) in state

court. The PCR court summarily dismissed some claims as frivolous and, following a

hearing, denied the petition. On collateral appeal, the Utah Court of Appeals affirmed,

and the Utah Supreme Court denied review. Rippey v. State, 337 P.3d 1071 (Utah Ct.

App. 2014), cert. denied, 347 P.3d 405 (Utah 2015).

       Rippey filed a timely § 2254 petition, and the district court, after finding one claim

procedurally defaulted and the remaining claims without merit, denied the petition and

denied a COA. Rippey then filed a “Notice of Intent to File 60b,” seeking relief “due to

mistakes, inadvertence, excusable neglect, newly discovered evidence, [f]raud, etc.”

R. Vol. 5 at 7. Three months later, the court, treating the Notice as a Rule 60(b) motion,

denied the motion and denied a COA. Rippey now seeks a COA as to both orders.

                                    II. COA Standard

       We may issue a certificate of appealability only upon “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the claims denied on the

                                              2
merits, Rippey must show reasonable jurists would regard the district court’s rulings on

his constitutional claims as debatable or wrong. See Slack v. McDaniel, 529 U.S. 473,

484 (2000). For the claim the district court deemed defaulted, Rippey must show

reasonable jurists would find it debatable both that the petition states a valid

constitutional claim and that the court was correct in its procedural ruling. See id.

       When determining if Rippey has satisfied these standards, we are limited to “an

overview of the claims in the habeas petition and a general assessment of their merits.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Nevertheless, we must incorporate the

deferential standard under 28 U.S.C. § 2254 into our review. See Dockins v. Hines,

374 F.3d 935, 938 (10th Cir. 2004). Under that standard, a state court’s factual findings

are presumed correct, rebuttable only by clear and convincing evidence, see 28 U.S.C.

§ 2254(e)(1), and for claims adjudicated on the merits in state court, a petitioner must

show the decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law,” or “was based on an unreasonable determination of the facts.”

Id. § 2254(d)(1), (2). If this deferential “standard is difficult to meet, that is because it

was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011).

                                       III. Discussion

       A. Denial of § 2254 Petition (Appeal No. 18-4145)

       Construed liberally, Rippey’s § 2254 petition raised a host of ineffective assistance

of counsel (IAC) claims as well as due process and double jeopardy claims. Although

Rippey contends the district court didn’t address all of the claims raised in his petition,

we need not decide whether it failed to do so, because even if the court overlooked some

                                               3
claims—specifically, those in an exhibit appended to his petition but not specified in the

body of the petition—Rippey still has not “made a substantial showing of the denial of a

constitutional right” as required for a COA for those claims. 28 U.S.C. § 2253(c)(2).

               1. IAC Claims Concerning Failure to File Direct Appeal

       First, Rippey claimed in his § 2254 petition that his trial counsel failed to properly

advise him of his right to appeal and failed to pursue an appeal on his behalf. The district

court found this claim procedurally defaulted because Rippey failed to raise it in state

court on appeal from the denial of his PCR petition. Rippey offers no argument

concerning the district court’s finding of a procedural default. Thus, he has waived any

challenge to this ruling. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012) (noting

the waiver rule, for which “[a]rguments not clearly made in a party’s opening brief are

deemed waived,” applies “even to prisoners who proceed pro se and therefore are entitled

to liberal construction of their filings”).

               2. IAC Claims Concerning Guilty Plea and Sentencing

       Rippey also raised IAC claims challenging both his guilty plea and his resulting

sentences. To establish IAC, Rippey was required to show both objectively unreasonable

performance by his attorney and a reasonable probability of a different outcome. See

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). When reviewing an IAC claim

adjudicated on the merits in state court, we must “use a doubly deferential standard of

review that gives both the state court and the defense attorney the benefit of the doubt.”

Burt v. Titlow, 571 U.S. 12, 15 (2013) (internal quotation marks omitted). Additionally,

for Rippey’s claims concerning his guilty plea, he was required to show: (a) “there is a

                                              4
reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial,” Hill v. Lockhart, 474 U.S. 52, 59 (1985); and

(b) “a decision to reject the plea bargain would have been rational under the

circumstances,” Padilla v. Kentucky, 559 U.S. 356, 372 (2010). Rippey’s “mere

allegation that he would have insisted on trial” is not sufficient; “[r]ather, we look to the

factual circumstances surrounding the plea,” particularly “the strength of the prosecutor’s

case,” to assess whether Rippey would have gone to trial. Miller v. Champion, 262 F.3d
1066, 1072 (10th Cir. 2001) (internal quotation marks omitted).

       Rippey’s IAC claims related to his guilty plea include that his counsel: (1) failed

to investigate the State’s case, including interviewing witnesses; (2) failed to investigate

and pursue defenses of diminished capacity and intoxication; (3) coerced him into

pleading guilty; (4) coached his confession; (5) misadvised him of his possible sentence

and the State’s position on sentencing; and (6) failed to contend aggravated sexual abuse

of a child was a lesser included offense of object rape of a child.

       These claims are belied by the representations he made at the plea hearing, which

“carry a strong presumption of verity” and “constitute a formidable barrier in any

subsequent collateral proceedings.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

Additionally, as the PCR court correctly found, “[t]he factual basis for the crimes was

never seriously in question” considering Rippey’s confessions. R. Vol. 1 at 69.

Reasonable jurists would not debate the denial of these claims.

       Rippey’s sentencing-related IAC claims include that his counsel: (1) told him not

to tell the court of his history of mental illness; (2) failed to inform the court of mitigating

                                               5
evidence; and (3) failed to object to the aggravator of the victim’s vulnerability when the

sentence was already aggravated by Rippey being in a position of special trust.

       Because Rippey didn’t raise the latter claim in his collateral appeal, it is

procedurally defaulted. See Thomas v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000)

(“[I]f a petitioner failed to exhaust state remedies and the court to which the [applicant]

would be required to present his claims in order to meet the exhaustion requirement

would now find the claims procedurally barred[,] the claims are considered exhausted

and procedurally defaulted for purposes of federal habeas relief.” (internal quotation

marks omitted)). His other claims are unsupported, as he failed to offer evidence

showing a history of mental illness and failed to identify the evidence his attorney should

have submitted at sentencing. Additionally, Rippey also has offered only conclusory

allegations regarding the impact on his sentence, which is insufficient to satisfy

Strickland’s prejudice prong. See Stafford v. Saffle, 34 F.3d 1557, 1564-65 (10th Cir.

1994). Accordingly, reasonable jurists would not debate the denial of these claims.

              3. Non-IAC Claims

       Next, Rippey raised other claims in his § 2254 petition, such as due process and

double jeopardy violations. These claims all would be procedurally defaulted for the

same reason as his IAC claim concerning his right to a direct appeal: they were not

presented in the collateral appeal and would be defaulted if presented now. Rippey,

through counsel, only raised two issues in his collateral appeal: (1) the PCR court

erroneously found “his direct challenges to his guilty plea were procedurally barred”; and

(2) the PCR court erroneously dismissed his IAC claims. R. Vol. 1 at 76-77. Any claims

                                              6
beyond those are procedurally defaulted. See Thomas, 218 F.3d at 1221. Accordingly,

reasonable jurists would not debate the denial of those claims.

              4. Additional Arguments for Habeas Relief

       In his brief to this court, Rippey raises arguments that aren’t independently

cognizable claims for habeas relief, such as his contention that the district court erred in

not granting a COA. Moreover, several issues in his brief are merely duplicative of other

claims, such as his generalized contention that the district court erred in upholding the

rulings by the state courts. Lastly, Rippey raises arguments that he didn’t include in his

§ 2254 petition, such as: (1) he was denied counsel at his initial appearance in the state

trial court; (2) the PCR court erred in not appointing counsel, conducting an evidentiary

hearing, or granting default judgment due to the State’s failure to timely respond to the

petition; 2 (3) IAC based on his attorney’s failure to contest the presentence investigation

report; (4) IAC based on his attorney’s advice to plead guilty even though, according to

Rippey, his counsel didn’t believe his actions constituted rape and didn’t believe he

received an appreciable benefit from his plea; (5) an Eighth Amendment violation when

he was denied bail based on inaccurate information and IAC based on the failure to raise

an Eighth Amendment objection; and (6) he was prejudiced by the very nature of his

charges and false information since his arrest. 3 We will not consider issues not raised in


       2
         Rippey’s procedural challenges to his PCR proceedings also are not cognizable
in a federal habeas proceeding. See Steele v. Young, 11 F.3d 1518, 1524 (10th Cir. 1993)
(rejecting as non-cognizable a challenge to Oklahoma’s post-conviction procedures).
       3
        Rippey alluded to this argument in his traverse by stating “the very nature of the
crime prejudiced him and created a strong bias towards him by all parties.” R. Vol. 3 at
                                              7
district court. See Rhine v. Boone, 182 F.3d 1153, 1154 (10th Cir. 1999) (refusing to

consider an issue not raised in the district court habeas proceeding).

              5. Evidentiary Hearing/Appointment of Counsel

       Lastly, Rippey contends the district court erred in denying an evidentiary hearing

and the appointment of counsel. However, as all claims could be resolved on the record,

an evidentiary hearing wasn’t needed. See 28 U.S.C. 2254(e)(2); see also Anderson v.

Att’y Gen. of Kan., 425 F.3d 853, 859 (10th Cir. 2005). We also find no abuse of

discretion in the denial of counsel, particularly given an evidentiary hearing was

unnecessary and Rippey was represented by counsel in state court at trial, on direct

appeal, and in his collateral appeal. See Swazo v. Wyo. Dep’t of Corr. State Penitentiary

Warden, 23 F.3d 332, 333 (10th Cir. 1994) (noting appointment of counsel is

discretionary except when an evidentiary hearing is required).

       B. Denial of Rule 60(b) Motion (Appeal No. 19-4014)

       Rippey also seeks a COA from the denial of his Rule 60(b) motion. Relief under

Rule 60(b) based on newly discovered evidence is permissible when the evidence was

discovered after the judgment, the movant “was diligent in discovering the new

evidence,” the evidence is material and not merely cumulative or impeaching, and “the

newly discovered evidence would probably produce a different result.” Zurich N. Am. v.

Matrix Serv., Inc., 426 F.3d 1281, 1290 (10th Cir. 2005) (internal quotation marks


57. However, Rippey never sought to amend his petition to add this claim, and claims
raised for the first time in a traverse are not properly before the district court or this court.
See Thompkins v. McKune, 433 F. App’x 652, 658-59 & n.5 (10th Cir. 2011) (collecting
unpublished decisions from this court as well as published cases from other circuits).
                                               8
omitted). “We review the . . . denial of a Rule 60(b) motion for abuse of discretion.”

Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000).

       In his brief, Rippey contends that the decision in Gailey v. State, 379 P.3d 1278

(Utah 2016), constitutes newly discovered evidence. But Rippey never made this

argument in district court, and therefore, we won’t consider it. See Rhine, 182 F.3d at

1154. He also hasn’t addressed the other grounds for relief listed in conclusory fashion in

his Rule 60(b) motion, including mistake, inadvertence, excusable neglect, and fraud.

Therefore, he has abandoned any such arguments. See Reedy v. Werholtz, 660 F.3d 1270,

1274 (10th Cir. 2011). Accordingly, reasonable jurists would not debate the correctness

of the denial of Rippey’s Rule 60(b) motion, and we decline to issue a COA.

                                     IV. Conclusion

       For the above reasons, we deny Rippey’s requests for a COA and dismiss these

matters. We grant his motions to proceed in forma pauperis.


                                             Entered for the Court



                                             Nancy L. Moritz
                                             Circuit Judge




                                             9